Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATAILED ACTION
Receipt is acknowledged of claims filed on 05/14/2020

Claims 1-14 are presented for examination.

Allowable Subject Matter

Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
A wireless communication method comprising:


exchanging authentication information between the first apparatus and the second apparatus;

performing network fusion, including switching from the first wireless network to a
second wireless network different from the first wireless network; and

performing network fusion secure communication, including establishing a second secure communication in the second wireless network between the first apparatus and the second apparatus using the authentication information exchanged during the authentication information exchange through the first secure communication.”


Therefore, claims 1-14 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Sunberg  (WO 03/055261 A1) and Long (CN-109756447-A). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/GARY LAFONTANT/Examiner, Art Unit 2646